UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 26, 2010 DOLLAR TREE, INC. (Exact name of registrant as specified in its charter) VIRGINIA (State or Other Jurisdiction of Incorporation) 0-25464 26-2018846 (Commission File Number) (I.R.S. Employer Identification No.) 500 Volvo Parkway Chesapeake, VA 23320 (Address of Principal Executive Offices and Zip Code) (757) 321-5000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 26, 2010, Dollar Tree, Inc. issued a press release announcing that its Board of Directors had approved a 3-for-2 stock split in the form of a 50% common stock dividend.The new shares will be distributed on June 24, 2010, for shareholders of record as of the close of business on June 10, 2010. Item 9.01. Financial Statements and Exhibits. (c)Exhibits. 99.1Press Release dated May 26, 2010 issued by Dollar Tree, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. DOLLAR TREE, INC. Date: May 28, 2010 By: /s/ Kevin S. Wampler Kevin S. Wampler Chief Financial Officer EXHIBITS Exhibit 99.1 - Press release dated May 26, 2010 issued by Dollar Tree, Inc.
